Citation Nr: 1044048	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-24 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for a left knee disability, 
currently rated as 20 percent for instability and 10 percent for 
arthritis with limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which, in pertinent part, established a 10 percent 
rating for status post anterior cruciate ligament tear left knee 
and parrot beak type tear of medial meniscus and a 10 percent 
rating for left knee arthritis with slight loss of range of 
motion, in lieu of the single 20 percent rating that had 
previously been in effect.  

In March 2009, the RO granted an increased rating of 20 percent 
for the left knee disability based on instability, effective 
October 31, 2005.  The 10 percent rating for limitation of motion 
was continued.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's left knee instability is rated under Diagnostic 
Code 5257, where recurrent subluxation or lateral instability is 
evaluated based on severity as mild, moderate, or severe.  He 
received his most recent VA examination in October 2007, where he 
complained of frequent left knee instability even with a champion 
brace.  The examiner noted a positive McMurray's test but did not 
comment on the severity of the instability, although he noted 
moderate to severe functional impairment overall.  

In providing the range of motion measurements for the left knee, 
the examiner stated "extension - zero degrees = pain minus 30 to 
minus 5 - cannot fully extend knee."  Full range of motion in 
the knee for rating purposes is from zero degrees extension to 
140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2010).  It 
is unclear from the examination report whether the Veteran had 
limitation of extension to 30 degrees, 5 degrees or some other 
point.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the current severity of his left 
knee disability and its impact on occupational 
and social functioning.  The examiner should 
review the claims folder and note such review 
in the examination report.

The examiner should report the ranges of left 
knee motion in degrees.  The examiner should 
determine whether the left knee disability is 
manifested by weakened movement, excess 
fatigability, incoordination, pain or flare-
ups.  Such inquiry should not be limited to 
muscles or nerves. These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.  

The examiner should note the points in the 
rages of motion when pain becomes evident.

The examiner should further note whether there 
is subluxation or instability and if present, 
should opine as to its severity.

The examiner should identify all associated 
neurologic impairment, note the nerves 
involved, and opine as to the severity of the 
symptoms.

The examiner should provide an opinion as to 
whether the service connected left knee 
disability would prevent the Veteran from 
obtaining or maintaining gainful employment for 
which his education and occupational experience 
would otherwise qualify him.  The examiner 
should provide a rationale for this opinion.

2.  The agency of original jurisdiction should 
review the examination report to ensure that it 
contains the opinion and rationale requested in 
this remand.

3.  If the benefits sought on appeal remain 
denied, the RO or AMC should issue a 
supplemental statement of the case before the 
claims file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


